


110 SRES 672 ATS: Designating September 12, 2008, as

U.S. Senate
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 672
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Pryor (for himself
			 and Mrs. Lincoln) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 12, 2008, as
		  National Day of Encouragement.
	
	
		Whereas negative images, stories, and influences in the
			 day-to-day lives of Americans can detrimentally affect their emotional
			 well-being, interactions with others, and general demeanor;
		Whereas a group of teenagers participating in a leadership
			 forum at Harding University in Searcy, Arkansas, identified a lack of
			 encouragement as one of the greatest problems facing young people today;
		Whereas the youth of our Nation need guidance,
			 inspiration, and reassurance to counteract this negativity and to develop the
			 qualities of character essential for future leadership in our country;
		Whereas a National Day of Encouragement would serve as a
			 reminder to counterbalance and overcome negative influences, and would also
			 provide much-needed encouragement and support to others;
		Whereas, following the events of September 11, 2001,
			 thousands of people of the United States made sacrifices in order to bring help
			 and healing to the victims and their families, inspiring and encouraging the
			 Nation; and
		Whereas the renewed feelings of unity, hope, selflessness,
			 and encouragement that began on September 12, 2001, are the same feelings that
			 the National Day of Encouragement is meant to recapture and spread: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 12, 2008, as National Day of Encouragement;
			(2)acknowledges the
			 importance of encouragement and positive influences in the lives of all people;
			 and
			(3)urges the people
			 of the United States to encourage others, whether it be through an act of
			 service, a thoughtful letter, or words of kindness and inspiration, and to
			 thereby boost the morale of all.
			
